PER CURIAM.
Appellant was indicted and tried for the offense of murder in the first degree. From a verdict and judgment finding and adjudging him guilty of murder in the third degree, this appeal is taken.
The principal point urged by appellant challenges the sufficiency of the evidence to sustain the verdict rendered by the jury. The evidence adduced by the State in proof of the charge was entirely circumstantial in character. Appellant submits that although the evidence, and the reasonable inferences which may be drawn therefrom, may be held to be consistent with appellant’s guilt, it is insufficient to exclude any reasonable hypothesis of innocence. Appellant therefore urges that under the established principle of law recognized in this state regarding criminal prosecutions based entirely upon circumstantial evidence, the trial court should have granted his motion for a directed verdict, and committed error in denying it.1
We have carefully reviewed the testimony and evidence adduced at appellant’s trial. It is our view that the probative force of the evidence meets the test applicable to circumstantial evidence sufficient to have sustained a conviction of appellant. The fact that the jury found appellant guilty of a lesser offense than that which might reasonably have been warranted by the evidence can form no basis for justifiable complaint.2
*45Appellant having failed to demonstrate prejudicial error, the judgment appealed is affirmed.
RAWLS, C. J., and CARROLL, DONALD K., and JOHNSON, JJ., concur.

. Adams v. State (Fla.App.1958) 102 So.2d 47; Davis v. State (Fla.1956) 90 So.2d 629.


. Brown v. State (Fla.1960) 124 So.2d 481; Johnson v. State, 55 Fla. 41, 46 So. 174.